The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Case
This communication is in response to Applicants 3/10/2022 amendment(s) /response(s) in the Application 16/965,381 by RANATUNGA for “SYSTEM CONTROLLER CONTROLLING AN IP SWITH INCLUDING PLURAL SDN SWITCHES”, filed on 07/28/2020. The amendment/response to the claims has been entered: 
Claims 2, 10 are cancelled. 
Claims 1, 3-9, 11-17  are currently amended. 
Claim 18 is newly added. 
Therefore, claims 1, 3-9, 11-18 are now pending. 
This rejection is FINAL. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments

Applicant’s arguments, filed on 03/10/2022, hereinafter  “Remarks”, have been fully considered and they are persuasive in part, as described below:
With respect to the objection to the Title, Applicants have amended the title to be: “SYSTEM CONTROLLER CONTROLLING AN IP SWITH INCLUDING PLURAL SDN SWITCHES”. Therefore, the objection to the title has been withdrawn.
With respect to the Section 112(b) rejection, the claims have been amended to no longer invoke 35 U.S.C. Section 112(f). Therefore, the Section 112(b) rejection is withdrawn.
Applicant’s arguments (pages 10-11) with respect to the independent claims, have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Further, the arguments are essentially directed towards the newly introduced limitations and they are addressed in this Office Action, please see below.

Response to Amendment

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-9, 11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Stafford et al. (US20200044930A1), hereinafter STAFFORD, in view of Hanks et al. (US9,807,035B1), hereinafter HANKS, and further in light of KWAK et al. (US20160134527A1), hereinafter KWAK.

Regarding claim 1, STAFFORD teaches A system controller controlling an IP switch that distributes data received from a device on a transmission side to a device on a reception side, (STAFFORD, Fig. 1, paragraphs 44, 47-50, teach SDN controller, comprising controllable switch, in an IP infrastructure (52) that distributes data from received devices (3, 5, 7) to devices on receptions side (1). Note, STAFFORD does not explicitly describe the controllable switch as an IP switch.)
the system controller comprising: circuitry configured to build a plurality of virtual networks in the IP switch and cause data received by any of the virtual networks to be transmitted to respective distribution destinations connected to the virtual networks, (STAFFORD, Fig. 1, paragraphs 55-58, teach achieving network splitting by using network slicing in the SDN network, thereby allowing a plurality of individual network controllers to be operating simultaneously and operating with respect to their own virtual subset or, alternatively a real physical network. Furthermore, paragraph 55 teaches splitting the network into different virtual networks which are designed for different services.)
STAFFORD does not describe the controllable switch as an IP switch.
HANKS in the same field of endeavor teaches IP switch (HANKS, Fig. 1, Col. 3, lines 44-65, paragraph bridging Cols. 3-4, teaches IP fabric 118 comprising IP fabric switches 104, Spine Switches 106, and Leaf Switches 108.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of HANKS with the teachings of STAFFORD to configure the SDN controller to control IP switches to distribute data.  The motivation would be to direct traffic over an IP fabric based on available bandwidths (HANKS, Col. 1, lines 45-60, Col. 2, lines 42-45).
STAFFORD in view of HANKS does not describe wherein the IP switch includes a plurality of software defined network (SDN) switches arranged in a hierarchy, the plurality of virtual networks are built in the plurality of SDN switches, and each SDN switch of the plurality of SDN switches forms part of a corresponding different one of the plurality of virtual networks.
KWAK in the same field of endeavor teaches wherein the IP switch includes a plurality of software defined network (SDN) switches arranged in a hierarchy, (KWAK, Fig. 3, paragraphs 38-39, teach a virtual network-based distributed multi-domain routing control system comprising SDN Controller 1 (310) and SDN Controller 2 (320) including a plurality of VNF routers 1-2 (311, 321) and VNF controllers 1-2 (312, 313, 322) (i.e. plurality of SDN switches arranged in a hierarchy).) the plurality of virtual networks are built in the plurality of SDN switches, and each SDN switch of the plurality of SDN switches forms part of a corresponding different one of the plurality of virtual networks. (KWAK, Fig. 3, paragraphs 40-42, teach each of the VNF controllers and providing control over their associated virtual networks (i.e. forming part of a corresponding different one of the plurality of virtual networks).)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of KWAK with the modified invention, as described above, to configure the IP switch as including a plurality of SDN switches arranged in a hierarchy, and the plurality of virtual networks are built in the plurality of SDN switches, and each SDN switch of the plurality of SDN switches forms part of a corresponding different one of the plurality of virtual networks.  The motivation would be to establish a scalable SDN network in a large-scale network infrastructure environment by distributing routing control traffic while allowing the  controllers and the routers to share topology information across multiple domains. (KWAK, paragraph 40).

Regarding claim 3, STAFFORD in view of HANKS in view of KWAK teaches the system controller according to claim 1, wherein any two SDN switches of the plurality of SDN switches are connected to each other by a plurality of links. (KWAK, Fig. 3, paragraphs 38-42, teach the SDN switches connected to each other by a plurality of links.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of KWAK with the modified invention, as described above, to configure any two switches of the plurality of switches are connected to each other by a plurality of links. The motivation would be to establish a scalable SDN network in a large-scale network infrastructure environment by distributing routing control traffic while allowing the  controllers and the routers to share topology information across multiple domains. (KWAK, paragraph 40).

Regarding claim 7, STAFFORD in view of HANKS in view KWAK teaches the system controller according to claim 1, further comprising display control circuitry configured to control display of a network topology (STAFFORD, Fig. 12-14, teach a graphical display (i.e. display control unit).) based of information on a data flow in each of the switches and information on a data flow of a device connected to the IP switch. (STAFFORD, Fig. 8, paragraph 68, teach SDN topology based on data flow in each of the switches connected to the switch.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of the modified invention, as described above, with the teachings of STAFFORD to control display of a network topology on a basis of information on a data flow in each of the switches and information on a data flow of a device connected to the IP switch. The motivation would be to direct traffic over an IP fabric based on available bandwidths (HANKS, Col. 1, lines 45-60, Col. 2, lines 42-45).

Regarding claim 8, STAFFORD in view of HANKS in view of KWAK teaches the system controller according to claim 1, wherein the data received by the virtual networks is audio data or video data. (STAFFORD, Fig. 1, paragraph 64, teach the data as a audio data or video data.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of HANKS with the teachings of STAFFORD to configure the data as audio data or video data. The motivation would be to direct traffic over an IP fabric based on available bandwidths (HANKS, Col. 1, lines 45-60, Col. 2, lines 42-45).

Regarding claim 9, STAFFORD teaches A network system comprising: an IP switch configured to distribute data received from a device on a transmission side to a device on a reception side; (STAFFORD, Fig. 1, paragraphs 44, 47-50, teach SDN controller, comprising controllable switch, in an IP infrastructure (52) that distributes data from received devices (3, 5, 7) to devices on receptions side (1). Note, STAFFORD does not explicitly describe the controllable switch as an IP switch.) 
and a system controller configured to control the IP switch, wherein the system controller is further configured to build a plurality of virtual networks in the IP switch and cause data received by any of the virtual networks to be transmitted to respective distribution destinations connected to the virtual networks, (STAFFORD, Fig. 1, paragraphs 55-58, teach achieving network splitting by using network slicing in the SDN network, thereby allowing a plurality of individual network controllers to be operating simultaneously and operating with respect to their own virtual subset or, alternatively a real physical network. Furthermore, paragraph 55 teaches splitting the network into different virtual networks which are designed for different services.)
STAFFORD does not describe the controllable switch as an IP switch.
HANKS in the same field of endeavor teaches IP switch (HANKS, Fig. 1, Col. 3, lines 44-65, paragraph bridging Cols. 3-4, teaches IP fabric 118 comprising IP fabric switches 104, Spine Switches 106, and Leaf Switches 108.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of HANKS with the teachings of STAFFORD to configure the SDN controller to control IP switches to distribute data.  The motivation would be to direct traffic over an IP fabric based on available bandwidths (HANKS, Col. 1, lines 45-60, Col. 2, lines 42-45).
STAFFORD in view of HANKS does not describe the IP switch includes a plurality of software defined network (SDN) switches arranged in a hierarchy, the plurality of virtual networks are built in the plurality of SDN switches, and each SDN switch of the plurality of SDN switches forms part of a corresponding different one of the plurality of virtual networks.
KWAK in the same field of endeavor teaches the IP switch includes a plurality of software defined network (SDN) switches arranged in a hierarchy, (KWAK, Fig. 3, paragraphs 38-39, teach a virtual network-based distributed multi-domain routing control system comprising SDN Controller 1 (310) and SDN Controller 2 (320) including a plurality of VNF routers 1-2 (311, 321) and VNF controllers 1-2 (312, 313, 322) (i.e. plurality of SDN switches arranged in a hierarchy).) the plurality of virtual networks are built in the plurality of SDN switches, and each SDN switch of the plurality of SDN switches forms part of a corresponding different one of the plurality of virtual networks. (KWAK, Fig. 3, paragraphs 40-42, teach each of the VNF controllers and providing control over their associated virtual networks (i.e. forming part of a corresponding different one of the plurality of virtual networks).)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of KWAK with the modified invention, as described above, to configure the IP switch as including a plurality of SDN switches arranged in a hierarchy, and the plurality of virtual networks are built in the plurality of SDN switches, and each SDN switch of the plurality of SDN switches forms part of a corresponding different one of the plurality of virtual networks.  The motivation would be to establish a scalable SDN network in a large-scale network infrastructure environment by distributing routing control traffic while allowing the  controllers and the routers to share topology information across multiple domains. (KWAK, paragraph 40).

Regarding claim 11, STAFFORD in view of HANKS in view of KWAK teaches the network system according to claim 9, wherein any two SDN switches of the plurality of SDN switches are connected to each other by a plurality of links. (KWAK, Fig. 3, paragraphs 38-42, teach the SDN switches connected to each other by a plurality of links.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of KWAK with the modified invention, as described above, to configure any two switches of the plurality of switches are connected to each other by a plurality of links. The motivation would be to establish a scalable SDN network in a large-scale network infrastructure environment by distributing routing control traffic while allowing the  controllers and the routers to share topology information across multiple domains. (KWAK, paragraph 40).

Regarding claim 15, STAFFORD in view of HANKS in view of KWAK teaches the network system according to claim 9, wherein the system controller includes display control circuitry configured to control display of a network topology (STAFFORD, Fig. 12-14, teach a graphical display (i.e. display control unit).) based of information on a data flow in each of the switches and information on a data flow of a device connected to the IP switch. (STAFFORD, Fig. 8, paragraph 68, teach SDN topology based on data flow in each of the switches connected to the switch.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of the modified invention, as described above, with the teachings of STAFFORD to control display of a network topology on a basis of information on a data flow in each of the switches and information on a data flow of a device connected to the IP switch. The motivation would be to direct traffic over an IP fabric based on available bandwidths (HANKS, Col. 1, lines 45-60, Col. 2, lines 42-45).

Regarding claim 16, STAFFORD in view of HANKS in view of KWAK teaches the network system according to claim 9, wherein the data distributed by the IP switch is audio data or video data. (STAFFORD, Fig. 1, paragraph 64, teach the data as a audio data or video data.) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of HANKS with the teachings of STAFFORD to configure the data as audio data or video data. The motivation would be to direct traffic over an IP fabric based on available bandwidths (HANKS, Col. 1, lines 45-60, Col. 2, lines 42-45).

Regarding claim 17, STAFFORD teaches A method in a network system for controlling an IP switch that distributes data received from a device on a transmission side to a device on a reception side, (STAFFORD, Fig. 1, paragraphs 44, 47-50, teach SDN controller, comprising controllable switch, in an IP infrastructure (52) that distributes data from received devices (3, 5, 7) to devices on receptions side (1). Note, STAFFORD does not explicitly describe the controllable switch as an IP switch.) 
the method comprising: building a plurality of virtual networks in the IP switch and causing data received by any of the virtual networks to be transmitted to respective distribution destinations connected to the virtual networks, (STAFFORD, Fig. 1, paragraphs 55-58, teach achieving network splitting by using network slicing in the SDN network, thereby allowing a plurality of individual network controllers to be operating simultaneously and operating with respect to their own virtual subset or, alternatively a real physical network. Furthermore, paragraph 55 teaches splitting the network into different virtual networks which are designed for different services.)
STAFFORD does not describe the controllable switch as an IP switch.
HANKS in the same field of endeavor teaches IP switch (HANKS, Fig. 1, Col. 3, lines 44-65, paragraph bridging Cols. 3-4, teaches IP fabric 118 comprising IP fabric switches 104, Spine Switches 106, and Leaf Switches 108.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of HANKS with the teachings of STAFFORD to configure the SDN controller to control IP switches to distribute data.  The motivation would be to direct traffic over an IP fabric based on available bandwidths (HANKS, Col. 1, lines 45-60, Col. 2, lines 42-45).
STAFFORD in view of HANKS does not describe wherein the IP switch includes a plurality of software defined network (SDN) switches arranged in a hierarchy, the plurality of virtual networks are built in the plurality of SDN switches, and each SDN switch of the plurality of SDN switches forms part of a corresponding different one of the plurality of virtual networks.
KWAK in the same field of endeavor teaches wherein the IP switch includes a plurality of software defined network (SDN) switches arranged in a hierarchy, (KWAK, Fig. 3, paragraphs 38-39, teach a virtual network-based distributed multi-domain routing control system comprising SDN Controller 1 (310) and SDN Controller 2 (320) including a plurality of VNF routers 1-2 (311, 321) and VNF controllers 1-2 (312, 313, 322) (i.e. plurality of SDN switches arranged in a hierarchy).) the plurality of virtual networks are built in the plurality of SDN switches, and each SDN switch of the plurality of SDN switches forms part of a corresponding different one of the plurality of virtual networks. (KWAK, Fig. 3, paragraphs 40-42, teach each of the VNF controllers and providing control over their associated virtual networks (i.e. forming part of a corresponding different one of the plurality of virtual networks).)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of KWAK with the modified invention, as described above, to configure the IP switch as including a plurality of SDN switches arranged in a hierarchy, and the plurality of virtual networks are built in the plurality of SDN switches, and each SDN switch of the plurality of SDN switches forms part of a corresponding different one of the plurality of virtual networks.  The motivation would be to establish a scalable SDN network in a large-scale network infrastructure environment by distributing routing control traffic while allowing the  controllers and the routers to share topology information across multiple domains. (KWAK, paragraph 40).

Allowable Subject Matter
Claim 4-6, 12-14, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Bisht et al. (US20160080481A1) is directed towards operating a load balancing switch includes providing a flow entry in a flow table, the flow entry may include a match pattern that is satisfied by a data flow identification, and the flow entry may identify a first server (Abstract). More particularly, Fig. 1, paragraph 56, teach controller 15 configured to control switch 11 to direct flow setup to specified servers. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on 9:00 AM - 5.30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES JIANG can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WALLI Z. BUTT
Primary Examiner
Art Unit 2412


/WALLI Z BUTT/Examiner, Art Unit 2412